Exhibit 10.2

[g160613kei001.gif]

September 18, 2006

Brian Hodous
23 Adam & Eve Mews
London W8 6UG
United Kingdom

Dear Mr. Hodous:

This letter (“Agreement”) confirms the terms of your employment by Activision
Publishing, Inc. (“Employer”), on the terms and conditions set forth below.

1.             Term

(a)       The initial term of your employment under this Agreement shall
commence on October 1, 2006 or such other date as the parties may mutually agree
(the “Effective Date”) and expire on September 30, 2009 (the “Expiration Date”)
unless earlier terminated as provided in Paragraph 9 below or as may be extended
as provided in Paragraph 1(b) below (the “Employment Period”).

(b)       If, at any time during the Employment Period, your Total Compensation
exceeds $4,000,000, Employer shall have the option to extend the Employment
Period for up to an additional one-year period, commencing on October 1, 2009
and expiring no later than September 30, 2010.  For purposes of this Agreement,
“Total Compensation” shall mean the total of (i) your cumulative Base Salary
from the date of hire through the date the $4,000,000 amount has been reached,
(ii) your cumulative Annual Bonuses through such date, (iii) the realized and
unrealized gains (based upon the closing price of the common stock of
Activision, Inc. (“Activision”) as reported on The NASDAQ Stock Market on the
applicable date) from any and all vested stock options issued to you, (iv) the
market value of all vested restricted stock grants issued to you plus the
amounts you realized from the sale of any shares sold by you which were the
subject of such restricted stock grants.

(c)       In the event Employer decides not to extend your term of employment
beyond the expiration of this agreement, Employer will provide you written
notice at least 12 months prior to the expiration of the final term.

2.             Compensation

(a)       In full consideration for all rights and services provided by you
under this Agreement, you shall receive the compensation set forth in this
Paragraph 2. Commencing on your payroll start date, you shall receive an annual
Base Salary of $375,000 for the period until October 1, 2007 or until your
initial assignment based in the United Kingdom is complete.  Commencing when you
relocate to the United States, your Base Salary will be increased to $450,000.

1


--------------------------------------------------------------------------------


 

(b)       Base Salary payments shall be made in accordance with Employer’s then
prevailing payroll policy.  The Base Salary referred to in Paragraph 2(a) shall
constitute your minimum Base Salary during the applicable period.  On an annual
basis, your Base Salary shall be reviewed to determine if an increase above
minimum is appropriate. Your Base Salary may be increased above the minimum at
any time if Activision’s Board of Directors (or the Compensation Committee of
such Board of Directors), in its sole and absolute discretion, elects to do so. 
In the event of an increase in your Base Salary beyond the applicable minimum
Base Salary for a particular period, such increased Base Salary shall then
constitute your minimum Base Salary for each subsequent year under this
Agreement.

(c)       Employer shall not be required to actually use your services during
the term of this Agreement.  You will not be permitted or authorized to act on
behalf of Employer if Employer is not utilizing your services unless
specifically authorized in writing to the contrary by Employer. All of your
obligations to Employer under this Agreement generally, and specifically with
regard to Paragraph 8, shall continue throughout the term of this Agreement and
shall remain in full force and effect.  Moreover, you have an obligation to
abide by the terms of the Employee Proprietary Information Agreement executed by
you and Employer’s corporate governance policies.

(d)       You will receive a signing bonus of $150,000 payable on Effective
Date.

(e)       In addition to your Base Salary, you may be eligible to receive an
annual discretionary bonus (the “Annual Bonus”). Your target Annual Bonus during
the term of this Agreement will be 75% of the then applicable Base Salary,
provided that the actual amount of the Annual Bonus, if any, is within the sole
and absolute discretion of the Activision’s Board of Directors (or the
Compensation Committee of the Board of Directors) and will be based upon your
achievement of certain mutually agreed objectives and goals and/or your
contribution to the success of Employer’s financial and business objectives and
goals for the fiscal year with respect to which the Annual Bonus is calculated,
such determination made by Activision’s Board of Directors (or the Compensation
Committee of the Board of Directors) in its sole discretion. The Annual Bonus
may take the form of, without limitation, cash, shares of common stock of
Activision and/or options to purchase such shares, as determined by the
Compensation Committee in its sole discretion. Employer’s overall financial
performance will also be considered in determining whether any of the Annual
Bonus is awarded and, if so, the amount. The Annual Bonus, if granted, is
generally paid to employees in May. Except as otherwise set forth in this
Agreement, you must remain continuously employed by Employer through the date on
which the Annual Bonus is paid to be eligible to receive such Annual Bonus. Any
Annual Bonus shall be subject to withholding.  For Activision’s 2007 fiscal year
period (April 1, 2006 — March 31, 2007) you will be guaranteed a minimum Annual
Bonus payment of $230,000.  This minimum payment only applies to fiscal year
2007.

(f)        Pursuant to the Activision 2003 Incentive Plan (“Plan”), on the
Effective Date (or, if Activision’s common stock is not traded on The NASDAQ
Stock Market on the Effective Date, the first day following the Effective Date
that Activision’s common stock is traded on The NASDAQ Stock Market), you will
be granted a non-qualified stock option (the “Option”) to purchase an aggregate
of 240,000 shares of the Activision’s common stock.  The Option to purchase
240,000 shares referred to above will vest ratably over three years, with
one-third of the amount granted vesting at the end of each year, and with the
first year commencing October 1,

2


--------------------------------------------------------------------------------


 

2007.  The Option will have an exercise price per share that will be the closing
price of such common stock as reported on The NASDAQ Stock Market on the grant
date and reported in The Wall Street Journal on the first business day following
the grant date, and will be governed in all other respects by (and you agree to
enter into) Activision’s standard form of stock option agreement for similar
grants of “inducement” options.

(g)       Pursuant to the Plan, you also will receive, on the Effective Date, a
restricted stock grant of 21,000 shares of Activision’s common stock (the
“Restricted Shares”).  Such grant of Restricted Shares will not vest until the
end of the third year following the Effective Date (subject to possible earlier
vesting in two equal annual installments based on the achievement of certain
performance objectives to be mutually determined by you and Employer for the
fiscal years 2008 and 2009) and will thereupon fully vest in its entirety (on a
“cliff-vesting” basis).

(h)       You may be eligible for such additional stock option grants
commensurate with your position with Employer as the Board of Directors (or
Compensation Committee of the Board of Directors), in its sole discretion, may
award to you from time to time.

(i)        In consideration for abandoning certain benefits with your prior
employer and forgoing certain other executive opportunities and related equity
participations, pursuant to the Plan, you also will receive, on the Effective
Date, a grant of 25,000 Restricted Shares, with one-half of such Restricted
Shares to vest at the end of each of the first and second years following the
Effective Date.

(j)        Commencing with the Effective Date and continuing through the
duration of your initial assignment with Activision in the United Kingdom, you
will be eligible for the international assignment related benefits as outlined
in the international assignment letter as described in Exhibit A to this
Agreement.

(k)       Within twelve months of the Effective Date, you shall relocate your
principal residence to within a 60-minute vehicle commute of Employer’s
headquarters (Santa Monica, California). At the time of relocation, Employer
shall provide comprehensive executive relocation support including payment of
the following costs pursuant to the terms of the “Relocation Summary” document
and which includes: (i) all one-time, non-recurring costs associated with buying
a home; (ii) all moving costs for household goods; and (iii) $48,000 in mortgage
assistance (“Mortgage Assistance”), payable $2,000.00 each month for 24 months.
In addition, Employer will reimburse you for the actual incremental income taxes
paid by you by reason of the inclusion in your income of the payments to you of
the amounts set forth in clauses (i) and (ii), and (iii), of the immediately
preceding sentence.

3.             Title

You are being employed under this Agreement in the position of Chief Customer
Officer of Employer.

3


--------------------------------------------------------------------------------


 

4.             Duties

You shall personally and diligently perform, on a full-time and exclusive basis,
such services as Employer or any of its related or affiliated entities or
divisions may reasonably require.  You are also required to read, review and
observe all of Employer’s existing policies, procedures, rules and regulations
as well as those adopted by Employer during the term of your employment.  You
will at all times perform all of the duties and obligations required by you
under this Agreement in a loyal and conscientious manner and to the best of your
ability and experience. You will not engage in any outside business activities
nor serve on the board of directors or trustees of any entity without the prior
approval of the Co-Chairmen of Activision.

5.             Expenses

To the extent you incur necessary and reasonable business expenses in the course
of your employment, you shall be reimbursed for such expenses, subject to
Employer’s then current policies regarding reimbursement of such business
expenses.

6.             Other Benefits

You shall be entitled to those benefits which are standard for persons in
similar positions with Employer, including coverage under Employer’s health,
life insurance and disability plans, and eligibility to participate in
Activision’s Employee Stock Purchase Plan and Employer’s 401(k) plan (with
Employer matching your contributions to such 401K plan in accordance with
Employer’s matching policy).  In addition to the foregoing benefits, Employer
will provide you during the Employment Period, at Employer’s expense, with a
supplemental term life insurance policy with a benefit amount of $2,000,000
through a carrier of Employer’s choice. Nothing paid to you under any such plans
and arrangements (nor any bonus or stock options which Activision’s Board of
Directors (or the Compensation Committee of such Board of Directors), in its
sole and absolute discretion, shall provide to you) shall be deemed in lieu, or
paid on account, of your Base Salary. You expressly agree and acknowledge that
after the expiration or early termination of the term of your employment under
this Agreement, you are entitled to no additional benefits, except as
specifically provided in this Agreement and except as specifically provided
under the benefit plans referred to above and those benefit plans in which you
subsequently may become a participant, and subject in each case to the terms and
conditions of each such plan.  Notwithstanding anything to the contrary set
forth above, you shall be entitled to receive those benefits provided by COBRA
or CAL-COBRA upon the expiration or earlier termination of this Agreement.

7.             Vacation and Paid Holidays

(a)       You will be entitled to paid vacation days in accordance with the
normal vacation policies of Employer in effect from time to time, provided that
in no event shall you be entitled to less than twenty (20) paid vacation days
per year.

(b)       You shall be entitled to all paid holidays given by Employer to its
full-time employees.

4


--------------------------------------------------------------------------------


 

8.             Protection of Employer’s Interests

(a)           Duty of Loyalty.  During the term of your employment, you will owe
a duty of loyalty to Employer, which includes, but is not limited to, your not
competing in any manner, whether directly or indirectly, as a principal,
employee, agent or owner, with Employer, or any affiliate of Employer, except
that the foregoing will not prevent you from holding at any time less than five
percent (5%) of the outstanding capital stock of any company whose stock is
publicly traded.

(b)           Policy Compliance. You confirm that you have read, understand and
will comply with the terms of Employer Corporate Governance Policies, including
but not limited to Code of Business Conduct and Ethics and Code of Ethics for
Senior Executive Officers, and any reasonable amendments thereto which you
receive.

(c)           Property of Employer.  All rights worldwide with respect to any
and all intellectual or other property of any nature produced, created or
suggested by you during the term of your employment or resulting from your
services which (i) relate in any manner at the time of conception or reduction
to practice to the actual or demonstrably anticipated business of Employer, (ii)
result from or are suggested by any task assigned to you or any work performed
by you on behalf of Employer, or (iii) are based on any property owned or idea
conceived by Employer, shall be deemed to be a work made for hire and shall be
the sole and exclusive property of Employer.  You agree to execute, acknowledge
and deliver to Employer, at Employer’s request, such further documents,
including copyright and patent assignments, as Employer finds appropriate to
evidence Employer’s rights in such property.   Your agreement to assign to
Employer any of your rights as set forth in this Paragraph 8(c) shall not apply
to any invention that qualifies fully under the provisions of California Labor
Code Section 2870, where no equipment, supplies, facility or trade secret
information of Employer were used and that was developed entirely upon your own
time, and that does not relate to Employer’s business, or does not result from
any work performed by you for Employer.

(d)           Confidentiality.  Any confidential and/or proprietary information
of Employer or any affiliate of Employer shall not be used by you or disclosed
or made available by you to any person except as required in the course of your
employment, and upon expiration or earlier termination of the term of your
employment, you shall return to Employer all such information which exists in
written or other physical form (and all copies thereof) under your control. 
Without limiting the generality of the foregoing, you acknowledge signing and
delivering to Employer the Activision Employee Proprietary Information Agreement
as of the Effective Date and you agree that all terms and conditions contained
in such agreement, and all of your obligations and commitments provided for in
such agreement, shall be deemed, and hereby are, incorporated into this
Agreement as if set forth in full herein.  You also acknowledge that upon
termination of your employment for any reason whatsoever, you will promptly
deliver to Employer or surrender to Employer’s representative all Employer
property, including without limitation, all documents and other materials (and
all copies thereof) relating to Employer’s business, all identification and
access cards, all contact lists and third party business cards however and
wherever preserved, and any equipment provided by Employer, including computers,
telephones, personal digital assistants, memory cards and similar devices which
you  possess or have in your custody or under your control. The provisions of
this paragraph shall survive the expiration or earlier termination of this
Agreement.

5


--------------------------------------------------------------------------------


 

(e)           Non-Competition.  During your Employment Period and for a period
of one year following the expiration of the Employment Period, you shall not
engage (including, without limitation, as an officer, director, shareholder,
owner, partner, joint venturer, member or in a managerial capacity, or as an
employee, independent contractor, consultant, advisor or sales representative)
in any Competitive Business (as hereinafter defined) in the Territory (as
hereinafter defined). For purposes of determining whether you are permitted to
be a shareholder of a corporation engaged in a Competitive Business, the
Executive’s direct or indirect ownership (alone or together with a group) of
less than 5% of the issued and outstanding securities of a company whose
securities are publicly-traded in any U.S. or non-U.S. securities exchanges or
quotation system shall be permitted. As used herein, the term “Competitive
Business” shall mean any business engaged in publishing and distributing video
games and entertainment software for personal computers.  As used herein, the
term “Territory” shall mean:

(1) The following counties in the State of California: Alameda, Alpine, Amador,
Butte, Calaveras, Colusa, Contra Costa, Del Norte, El Dorado, Fresno, Glenn,
Humboldt, Imperial, Inyo, Kern, Kings, Lake, Lassen, Los Angeles, Madera, Marin,
Mariposa, Mendocino, Merced, Modoc, Mono, Monterey, Napa, Nevada, Orange,
Placer, Plumas, Riverside, Sacramento, San Benito, San Bernardino, San Diego,
San Francisco, San Joaquin, San Luis Obispo, San Mateo, Santa Barbara, Santa
Cruz, Shasta, Sierra, Siskiyou, Solano, Sonoma, Stanislaus, Sutter, Tehama,
Trinity, Tulare, Tuolumne, Ventura, Yolo, and Yuba;

(2) Each and every county or other political or geographical subdivision in the
balance of the United States of America and the dependent territories of the
United States of America; and

(3) Each and every county or other political or subdivision in the world.

(f)            Covenant Not to Solicit.  During the Employment Period and for a
period of two years following the expiration of the Employment Period for any
reason whatsoever you shall not, either alone or jointly, with or on behalf of
others, directly or indirectly, whether as principal, partner, agent,
shareholder, director, employee, consultant or otherwise: (a) offer employment
to, or directly or indirectly solicit the employment or engagement of, or
otherwise entice away from the employment of Employer or any affiliated entity,
either for your own account or for any other person, firm or company, any person
who was employed by Employer or any such affiliated entity during the term of
your employment, whether or not such person would commit any breach of his or
her contract of employment by reason of his or her leaving the service of
Employer or any affiliated entity; or (b) directly or indirectly solicit, induce
or entice any client, customer, contractor, licensor, agent, partner or other
business relationship of Employer to terminate, discontinue, renegotiate or
otherwise cease or modify their relationship with Employer. You expressly
acknowledge and agree that the restrictions contained in this paragraph are
reasonably tailored to protect Employer’s confidential information and trade
secrets, and are reasonable in all circumstances in scope, duration and all
other respects. It is expressly agreed by the parties that if for any reason
whatsoever any one or more of such restrictions shall (either taken by itself or
themselves together) be adjudged to go beyond what is reasonable in all
circumstances for the protection of the legitimate interests of Employer, the
parties agree that the prohibitions shall be in effect and upheld to the fullest
extent permissible under applicable laws.

6


--------------------------------------------------------------------------------


 

9.             Termination

(a)       Employer.  At any time during the Employment Period, Employer may
terminate your employment under this Agreement for Cause, defined as your (i)
willful, reckless or gross misconduct, (ii) material breach by you of this
Agreement, (iii) conviction of or plea of no contest to a felony or crime
involving dishonesty or moral turpitude, (iv) breach of duty of loyalty, or (v)
violation of Employer’s corporate governance policies.  In addition, but subject
to the provisions of Paragraphs 9(c)(iii) and 9(d)(ii) below, Employer may
terminate your employment under this Agreement at any time without Cause and
such termination shall not be deemed to constitute a wrongful discharge of
Employee or a wrongful termination of Employee’s employment by Employer or a
breach by Employer of any term of this Agreement and/or any other duty or
obligation, expressed or implied, which Employer may owe to Employee pursuant to
any principle or provision of law.

(b)       Death or Disability.  In the event of your death during the term of
this Agreement, this Agreement shall terminate and Employer shall be obligated
to pay only your estate or legal representative the amounts set forth in
Paragraph 9(c)(i) below and further comply with provisions of Paragraph
9(d)(iii).  In the event that you have or develop a Disability, then Employer
shall have the right, at its option, to terminate your employment under this
Agreement, subject to the provisions of Paragraphs 9(c)(ii) and 9(d)(iii) below.
Unless and until so terminated, during any period of Disability during which you
are unable to perform the services required of you under this Agreement, your
Base Salary shall be payable to the extent of, and subject to, Employer’s
policies and practices then in effect with regard to sick leave and disability
benefits.  “Disability” shall be determined in accordance with the definitions
set forth in the Employer’s disability insurance policies and shall be
determined by a physician mutually agreed upon by you and Employer.  If you and
Employer are unable to agree on such a physician, you and Employer shall each
appoint one physician and those two physicians shall appoint a third physician
who shall make such a determination.  You shall cooperate and make yourself
available for any medical examination reasonably required by Employer with
respect to any determination of your Disability.

(c)       Termination of Obligations and Post Termination Payments.  In the
event of the termination of your employment under this Agreement pursuant to
Paragraphs 9(a), or 9(b), all obligations of Employer to you under this
Agreement shall immediately terminate except as follows:

(i)                                                 Compensation upon Death.  In
the event this Agreement is terminated as a result of your death, your heirs,
successors or legal representatives shall receive: (i) the Base Salary through
the date of termination of this Agreement; (ii) any unpaid Annual Bonus for any
prior fiscal year; (iii) the pro rata portion of the Annual Bonus for the fiscal
year in which your termination occurs to the extent such Annual Bonus is earned;
(iv) an amount equal to three hundred (300%) of the dollar amount of the Base
Salary paid

7


--------------------------------------------------------------------------------


or payable to you for Employer’s most recent fiscal year immediately prior to
your date of death; (v) reimbursement of approved expenses due to you pursuant
to Paragraphs 2(j), 2(k) and 5. All such payments shall be in addition to any
payments your widow, beneficiaries or estate may be entitled to receive pursuant
to any pension or employee benefit plan or life insurance policy maintained by
Employer.

(ii)                                              Compensation upon Disability. 
In the event this Agreement is terminated as a result of your Disability, you
shall receive: (i) the Base Salary through the date of your termination; (ii)
any unpaid Annual Bonus for any prior fiscal year; (iii) the pro rata portion of
the Annual Bonus for the fiscal year in which your termination occurs to the
extent such Annual Bonus is earned; (iv) reimbursement of approved expenses due
to you pursuant to Paragraphs 2(j), 2(k) and 5; (v) an amount equal to three
hundred (300%) percent of the dollar amount of the Base Salary paid or payable
to you for Employer’s most recent fiscal year immediately prior to your
Disability termination, and (vi) the long-term monthly disability payments
according to Employer’s benefit plan for Executives.

(iii)                                           Compensation upon Termination
Without Cause.  In the event your employment under this Agreement is terminated
by Employer without Cause, or by you pursuant to Paragraph 9(b), then you shall
receive: (i) the Base Salary through the date of your termination; (ii) any
unpaid Annual Bonus for any prior fiscal year; (iii) the pro rata portion of the
Annual Bonus for the fiscal year in which your termination occurs to the extent
such Annual Bonus is earned; (iv) reimbursement of approved expenses due you
pursuant to Paragraphs 2(j), 2(k) and 5; and (v) 100% of the Base Salary payable
to you from the date of termination through the Expiration Date had your
employment not been terminated, such Base Salary to be determined in accordance
with the terms of Paragraph 2(a) of this Agreement and to be paid on a salary
continuation basis as and when normally paid by Employer, subject to your
compliance with the terms of Paragraph 9(c)(v) below.

(iv)                                          Compensation upon Termination For
Cause. In the event your employment under this Agreement is terminated by
Employer for Cause, then you shall receive: (i) the Base Salary through the date
of your termination; and (ii) reimbursement of approved expenses due you
pursuant to Paragraphs 2(j), 2(k) and 5.

(v)                                             Payment Limitations.
Notwithstanding the foregoing, to the extent any of the provisions of this
Paragraph 9(c) allow for payments of Base Salary, Annual Bonus or Mortgage
Assistance subsequent to your termination, such payments will occur and continue
only for so long as you do not become employed during the relevant non-compete
period as set forth in Paragraph 8(e) by a corporation or other entity engaged
in a Competitive Business or otherwise become engaged in directly or indirectly
in a Competitive Business.

8


--------------------------------------------------------------------------------


 

(d)       Disposition of Stock Options and Restricted Shares Upon Termination. 
Upon termination of your employment for any reason, the following terms shall
apply to the stock options issued to you pursuant to this Agreement under
Paragraph 2(f) and the Restricted Shares issued to you pursuant to Paragraphs  2
(g) and (i), respectively:


(I)                                     IN THE EVENT OF TERMINATION OF YOUR
EMPLOYMENT FOR CAUSE, ALL STOCK OPTIONS GRANTED TO YOU UNDER THIS AGREEMENT,
WHETHER OR NOT VESTED, SHALL EXPIRE AND NO LONGER CONTINUE TO VEST OR BE
EXERCISABLE AND SHALL BE CANCELLED IMMEDIATELY ON THE DATE OF TERMINATION OF
YOUR EMPLOYMENT AND ALL UNVESTED RESTRICTED SHARES SHALL IMMEDIATELY BE
CANCELLED AND NO LONGER CONTINUE TO VEST AS OF THE DATE OF TERMINATION OF YOUR
EMPLOYMENT;


(II)                                  IN THE EVENT OF TERMINATION OF YOUR
EMPLOYMENT BY EMPLOYER WITHOUT CAUSE:


(1)                                  ALL STOCK OPTIONS GRANTED TO YOU UNDER THIS
AGREEMENT SHALL CONTINUE TO VEST AND BE EXERCISABLE THROUGH THE EXPIRATION DATE
IN ACCORDANCE WITH SAME RESPECTIVE VESTING SCHEDULES AND UNDER SAME TERMS HAD
YOUR EMPLOYMENT NOT BE TERMINATED.


(2)                                  YOU WILL BE ALLOWED TO VEST RESTRICTED
SHARES IN ACCORDANCE WITH SAME RESPECTIVE VESTING SCHEDULE THROUGH THE
EXPIRATION DATE AND UNDER SAME TERMS HAD YOUR EMPLOYMENT NOT BE TERMINATED.


(3)                                  TO THE EXTENT ANY OF THE PROVISIONS OF THIS
PARAGRAPH 9(D)(II) ALLOW VESTING OF RESTRICTED SHARES AND VESTING AND EXERCISE
OF STOCK OPTIONS SUBSEQUENT TO YOUR TERMINATION, SUCH VESTING AND/OR EXERCISE
WILL OCCUR AND/OR CONTINUE ONLY FOR SO LONG AS YOU DO NOT BECOME EMPLOYED AT ANY
TIME SUBSEQUENT TO YOUR TERMINATION BY A CORPORATION OR OTHER ENTITY ENGAGED IN
A COMPETITIVE BUSINESS. SHOULD YOU BECOME EMPLOYED AT ANY TIME SUBSEQUENT TO
YOUR TERMINATION WITHOUT CAUSE BY A CORPORATION OR OTHER ENTITY ENGAGED IN A
COMPETITIVE BUSINESS OR OTHERWISE BECOME ENGAGED DIRECTLY OR INDIRECTLY IN A
COMPETITIVE BUSINESS, (A) ALL  STOCK OPTIONS AND RESTRICTED SHARES GRANTED TO
YOU UNDER THIS AGREEMENT SHALL CEASE TO VEST IMMEDIATELY AS OF THE DATE OF 
SUCH  EMPLOYMENT, (B) ALL THEN UNVESTED STOCK OPTIONS AND UNVESTED RESTRICTED
SHARES SHALL BE CANCELLED, AND ONLY VESTED STOCK OPTIONS SHALL CONTINUE TO BE
EXERCISABLE UNTIL THE EARLIER OF (I) THE END OF THE 30TH DAY AFTER YOU COMMENCE
ENGAGING IN A COMPETITIVE BUSINESS, OR (II) THE EXPIRATION OF SUCH STOCK OPTION
PURSUANT TO THE TERMS OF THE STOCK OPTION AGREEMENT FOR SUCH STOCK OPTION;

9


--------------------------------------------------------------------------------



 


AND UPON THE EXPIRATION OF SUCH PERIOD, ALL STOCK OPTIONS THEN REMAINING
UNEXERCISED SHALL BE CANCELLED. NOTWITHSTANDING THE FOREGOING, IN THE EVENT SUCH
EMPLOYMENT OR ENGAGEMENT IN A COMPETITIVE BUSINESS IS IN BREACH OF PARAGRAPH
8(D) OF THIS AGREEMENT, THEN ALL STOCK OPTIONS GRANTED TO YOU UNDER THIS
AGREEMENT, WHETHER OR NOT VESTED, SHALL EXPIRE AND NO LONGER CONTINUE TO VEST OR
BE EXERCISABLE IMMEDIATELY ON THE DATE YOU COMMENCE ENGAGING IN A COMPETITIVE
BUSINESS AND ALL UNVESTED RESTRICTED SHARES SHALL IMMEDIATELY BE CANCELLED AND
NO LONGER CONTINUE TO VEST AS OF THE DATE OF YOUR EMPLOYMENT OR ENGAGEMENT IN A
COMPETITIVE BUSINESS.


(4)                                  NOTHING SET FORTH IN THIS PARAGRAPH
9(D)(II) SHALL BE DEEMED TO REQUIRE EMPLOYER TO ISSUE ANY RESTRICTED SHARES OR
GRANT TO YOU ANY STOCK OPTIONS IN ADDITION TO THE RESTRICTED SHARES AND STOCK
OPTIONS, THEN VESTED OR UNVESTED, ALREADY ISSUED TO YOU AS OF THE DATE OF
TERMINATION PURSUANT TO THE TERMS OF THIS AGREEMENT


(III)                               IN THE EVENT OF YOUR TERMINATION OF
EMPLOYMENT BY REASON OF YOUR DEATH OR DISABILITY:


(1)                                  ALL STOCK OPTIONS GRANTED TO YOU UNDER THIS
AGREEMENT SHALL CONTINUE TO VEST AND BE EXERCISABLE THROUGH THE EXPIRATION DATE
IN ACCORDANCE WITH THE SAME RESPECTIVE VESTING SCHEDULES AND UNDER THE SAME
TERMS HAD YOUR EMPLOYMENT NOT BE TERMINATED.


(2)                                  YOU WILL BE ALLOWED TO VEST RESTRICTED
SHARES IN ACCORDANCE WITH THE SAME RESPECTIVE VESTING SCHEDULE THROUGH THE
EXPIRATION DATE AND UNDER THE SAME TERMS HAD YOUR EMPLOYMENT NOT BE TERMINATED.


(IV)                              IN THE EVENT OF TERMINATION OF YOUR EMPLOYMENT
FOR ANY REASON NOT OTHERWISE DESCRIBED IN PARAGRAPHS 9(C)(I)-(III), ALL STOCK
OPTIONS GRANTED TO YOU UNDER THIS AGREEMENT, WHETHER OR NOT VESTED, SHALL EXPIRE
IMMEDIATELY ON THE DATE OF TERMINATION OF YOUR EMPLOYMENT AND ALL SUCH STOCK
OPTIONS SHALL IMMEDIATELY BE CANCELLED AND NO LONGER CONTINUE TO VEST OR BE
EXERCISABLE AS OF THE DATE OF TERMINATION OF YOUR EMPLOYMENT. ALL RESTRICTED
SHARES THEN REMAINING UNVESTED ALSO SHALL BE CANCELLED.

10.          No Shop Clause

During the Employment Period, you shall not seek or negotiate for employment
other than with Employer, its subsidiary or affiliate, with the exception of the
final 180 days of the Employment Period, provided that you first provide
Employer with written notice of your intent to

 

10


--------------------------------------------------------------------------------


seek external employment and such interviews may occur strictly subject to your
continuing obligations under this Agreement, including, without limitation, your
duty of loyalty, compliance with Employer’s corporate governance policies and
confidentiality obligations.

11.          Use of Employee’s Name

Employer shall have the right, but not the obligation, to use your name, voice
or likeness for any publicity or advertising purpose.

12.          Assignment

Employer may assign this Agreement or all or any part of its rights under this
Agreement to any entity which succeeds to all or substantially all of Employer’s
assets (whether by merger, acquisition, consolidation, reorganization or
otherwise) or which Employer may own substantially, and this Agreement shall
inure to the benefit of such assignee.

13.          No Conflict with Prior Agreements

You represent to Employer that neither your commencement of employment under
this Agreement nor the performance of your duties under this Agreement conflicts
or will conflict with any contractual commitment on your part to any third
party, nor does it or will it violate or interfere with any rights of any third
party.

14.          Successors

(a)           This Agreement is personal to you and without the prior written
consent of Employer shall not be assignable by you otherwise than by will or the
laws of descent and distribution.  This Agreement shall inure to the benefit of
and be enforceable by your legal representatives.

(b)           This Agreement shall inure to the benefit of and be binding upon
Employer and its successors and assigns, including any successor by reason of
merger, sale of all or substantially all of the assets of Employer or by
operation of law.

15.          Minimum Ownership Position

At all times during the term on or after the second anniversary of the Effective
date, you shall own a number of shares of Activision’s common stock that have an
“aggregate market value” which is at least equal to the greater of (a) one times
your annual Base Salary set forth in Paragraph 2(a) or (b) ten percent (10%) of
the total amount realized by you from all option exercises within two years of
the Effective Date, determined for each option so exercised to be an amount
equal to the Market Price of Activision’s shares on the applicable exercise date
over the exercise price per share of such options.  For purposes of this
Agreement, “aggregate market value” shall be the product of the Market Price and
the total number of Activision’s shares owned by you as of the applicable date. 
All Activision restricted stock grants to you shall be included for these
purposes in the foregoing calculation.  Employer shall in good faith monitor
such ownership position.  You also agree to comply with any additional
reasonable stock ownership guidelines that may be adopted by the Board of
Directors and apply to Employer’s senior executives.

11


--------------------------------------------------------------------------------


 

16.          General Provisions

(a)       Entire Agreement.  This Agreement, together with the Employee
Proprietary Information Agreement, and International Assignment letter,
supersede all prior or contemporaneous agreements and statements, whether
written or oral, concerning the terms of your employment with Employer, and no
amendment or modification of these agreements shall be binding unless it is set
forth in a writing signed by both Employer and you.  To the extent that this
Agreement conflicts with any of Employer’s policies, procedures, rules or
regulations, this Agreement shall supersede the other policies, procedures,
rules or regulations.

(b)       No Broker.  You have given no indication, representation or commitment
of any nature to any broker, finder, agent or other third party to the effect
that any fees or commissions of any nature are, or under any circumstances might
be, payable by Employer or any affiliate of Employer in connection with your
employment under this Agreement.

(c)       Waiver.  No waiver by either party of any breach by the other party of
any provision or condition of this Agreement shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time.

(d)       Prevailing Law.  Nothing contained in this Agreement shall be
construed so as to require the commission of any act contrary to law and
wherever there is any conflict between any provision of this Agreement and any
present or future statute, law, ordinance or regulation, the latter shall
prevail, but in such event the provision of this Agreement affected shall be
curtailed and limited only to the extent necessary to bring it within legal
requirements.

(e)       Expiration.  This Agreement does not constitute a commitment of
Employer with regard to your employment, express or implied, other than to the
extent expressly provided for herein.  Upon expiration of the term of this
Agreement, it is the contemplation of both parties that your employment with
Employer shall cease, and that neither Employer nor you shall have any
obligation to the other with respect to your continued employment.  In the event
that your employment continues for a period of time following the term unless
and until agreed to in a new subscribed written document, such continuation of
your employment shall be “at will,” and may be terminated without obligation at
any time by either party giving notice to the other.

(f)        Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to conflict
of law principles.

(g)       Immigration.  In accordance with the Immigration Reform and Control
Act of 1986, employment under this agreement is conditioned upon satisfactory
proof of your identity and legal ability to work in the United States.

(h)       Venue and Jurisdiction.  The parties agree that all actions or
proceedings initiated by either party hereto arising directly or indirectly out
of this Agreement shall be litigated in federal or state court in Los Angeles,
California.  The parties hereto expressly submit and consent in advance to such
jurisdiction and agree that service of summons and complaint or other process or
papers may be made by registered or certified mail addressed to the relevant
party at the address set forth below.  The parties hereto waive any claim that a
federal or state court in Los Angeles, California, is an inconvenient or an
improper forum.

12


--------------------------------------------------------------------------------


 

(i)        Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under existing or future laws effective during
the term of this Agreement, such provisions shall be fully severable, the
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal and enforceable.

(j)        Legal Counsel.  You acknowledge that you have been given the
opportunity to consult with legal counsel or any other advisor of your own
choosing regarding this Agreement.  You understand and agree that Employer’s
General Counsel, or any other attorney or member of management who has discussed
any term or condition of this Agreement with him, is only acting on behalf of
the Employer and not on your behalf.

(k)       Right to Negotiate.  You hereby acknowledge that you have been given
the opportunity to participate in the negotiation of the terms of this
Agreement. You acknowledge and confirm that you have read this Agreement, fully
understand its terms and contents and have had the opportunity to ask Employer
about any questions, concerns or issues you may have on connection with this
Agreement or its terms.

(l)        Services Unique.  You recognize that the services being performed by
you under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character giving them a peculiar value, the loss of which cannot be
reasonably or adequately compensated for in damages in the event of a breach of
this Agreement by you (particularly, but without limitation, with respect to the
provisions hereof relating to the exclusivity of your services and the
provisions of Paragraphs 8 and 10 of this Agreement).

(m)          Injunctive Relief.  In the event of a breach of or threatened
breach of the provisions of this Agreement regarding the exclusivity of your
services and the provisions of Paragraphs 8 and 10 of this Agreement you agree
that any remedy of law would be inadequate.  Accordingly you agree that Employer
is entitled to obtain injunctive relief for such breaches or threatened
breaches.  The injunctive relief provided for in this paragraph is in addition
to, and is not in limitation of, any and all other remedies at law or in equity
otherwise available to the applicable party.  The parties agree to waive the
requirement of posting a bond in connection with a court’s issuance of an
injunction.

(n)           Remedies Cumulative. The remedies in this paragraph are not
exclusive, and the parties shall have the right to pursue any other legal or
equitable remedies to enforce the terms of this Agreement.

(o)       Attorneys’ Fees And Costs.  If either party brings an action to
enforce, interpret or apply the terms of this Agreement or declare its rights
under this Agreement, the prevailing party in such action, including all
appeals, shall receive all of its or your attorneys’ fees, experts’ fees, and
all of its or your costs, in addition to such other relief as may be granted.

13


--------------------------------------------------------------------------------


 

(p)           Headings.  The headings set forth herein are included solely for
the purpose of identification and shall not be used for the purpose of
construing the meaning of the provisions of this Agreement.

17.          Notices

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

To Employer:

 

3100 Ocean Park Boulevard
Santa Monica, California 90405
Attention: General Counsel

 

 

 

To You:

 

23 Adam & Eve Mews
London W8 6UG
United Kingdom

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

If the foregoing accurately reflects our mutual agreement, please sign where
indicated.

ACCEPTED AND AGREED TO:

Employer

 

Employee

 

 

 

ACTIVISION PUBLISHING, INC.

 

 

 

 

 

By:

 

 

 

 

George Rose

 

Brian Hodous

 

General Counsel

 

 

 

14


--------------------------------------------------------------------------------